Name: Commission Regulation (EEC) No 836/91 of 4 April 1991 reintroducing the levying of the customs duties applicable to certain products of the CN codes 8527, 8528 and 8529, originating in China, to which the preferential arrangements of Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  communications
 Date Published: nan

 5 . 4. 91 Official Journal of the European Communities No L 85/13 COMMISSION REGULATION (EEC) No 836/91 of 4 April 1991 reintroducing the levying of the customs duties applicable to certain products of the CN codes 8527 , 8528 and 8529, originating in China, to which the preferential arrangements of Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, in pursuance of Articles 1 and 6 of Regulation (EEC) No 3831 /90 , suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced as soon as the individual ceilings in question are reached at Community level ; Whereas, in the case of certain products of the CN codes 8527, 8528 and 8529, originating in China, the individual ceiling amounts to ECU 4 410 000 ; whereas that ceiling was reached on 21 February 1991 , by charges of imports into the Community of the products in question originating in China ; Whereas, it is appropriate to reintroduce the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 8 April 1991 , the levying of customs duties, suspended in pursuance of Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originating in China : (') OJ No L 370, 31 . 12 . 1990, p. 1 . No L 85/14 Official Journal of the European Communities 5. 4. 91 Order No CN code Description 10.1060 8527 11 10 Reception apparatus for radio-telephony, radio-telegraphy or 8527 11 90 radio-broadcasting, whether or not combined in the same housing 8527 21 10 with recording or reproducing apparatus or a clock \ 8527 21 90 I 8527 29 00 I 8527 31 10II 8527 31 91 I 8527 31 99II 8527 32 90II 8527 39 10II 8527 39 91 I 8527 39 99II 8527 90 91II 8527 90 99Il 8528 10 61 Television receivers (including video monitors and video 8528 10 69 projectors), whether or not combined in the same housing, with 8528 10 80 radio-broadcast receivers or sound or video recording or l 8528 10 91 reproduction apparatus, excluding video recording or reproducing 8528 10 98 apparatus incorporating a video tuner and goods of subheadings 8528 20 20 8528 10 40, 8528 10 50, 8528 10 71 , 8528 10 73, 8528 10 75, 8528 20 71 8528 10 78 8528 20 73 8528 20 79II 8528 20 91II 8528 20 99 l 8529 10 20\\ 8529 10 31II 8529 10 39II 8529 10 40II 8529 10 50II 8529 10 70II 8529 10 90ll 8529 90 99 I Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 4 April 1991 . For the Commission Christiane SCRIVENER Member of the Commission